J. A01008/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

DONEGAL MUTUAL INSURANCE                   :       IN THE SUPERIOR COURT OF
COMPANY, AS SUBROGEE OF                    :             PENNSYLVANIA
DAVID PETERSON,                            :
                                           :
                           Appellant       :
                                           :
                      v.                   :
                                           :
LANDAU BUILDING COMPANY,                   :
A CORPORATION;                             :
THOMAS LANDAU, INDIVIDUALLY,               :
JEFFREY C. LANDAU, INDIVIDUALLY;           :
ROCKSOLID INDUSTRIES, INC.,                :           No. 563 WDA 2014
ROBERT LEONE, AND                          :
COMPUSITE TECHNOLOGIES, INC.               :


                     Appeal from the Order, March 26, 2014,
               in the Court of Common Pleas of Allegheny County
                       Civil Division at No. GD-12-008196


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND ALLEN, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:             FILED FEBRUARY 18, 2015

       This is an appeal from the trial court’s order of March 26, 2014,

granting the defendants’ motions for judgment on the pleadings and holding

that   plaintiff,   Donegal   Mutual   Insurance    Company,   as   subrogee   of

David Peterson, did not have a valid cause of action and is not entitled to

recover against the defendants.1


1
    We note that on December 12, 2013, defendants Landau Building
Company, Thomas Landau, Jeffrey C. Landau and Compu-Site Technologies
filed a motion for judgment on the pleadings claiming Donegal Mutual
Insurance Company was precluded from subrogating against the defendants
J. A01008/15


      The disposition of this matter is controlled by this court’s decision in

Liberty Mutual Insurance Co. v. Domtar Paper Co., 77 A.3d 1282

(Pa.Super. 2013), appeal granted in part, 92 A.3d 809 (Pa. 2014). Unless

and until this precedent is overruled by our Supreme Court, we are obliged

to follow it. Accordingly, the trial court’s order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/18/2015




in light of this court’s decision in Liberty Mutual Insurance Co. v. Domtar
Paper Co., 77 A.3d 1282 (Pa.Super. 2013), appeal granted in part, 92
A.3d 809 (Pa. 2014).          On December 20, 2013, defendants Rocksolid
Industries, Inc. and Robert Leone filed a motion for judgment on the
pleadings on the same basis. In separate orders dated March 26, 2014, the
trial court granted defendants’ motions.


                                       -2-